SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K/A CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 February 10, 2011 Date of Report (date of earliest event reported) AMERICAN SIERRA GOLD CORP. (Exact name of registrant as specified in its charter) Nevada 000-52927 98-0528416 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer I.D. Number) 601 Union Street Suite 4500 Seattle, WA 98101 (Address of principal executive offices) Registrant’s telephone number, including area code: (206) 838-9735 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01 Changes in Registrant’s Certifying Accountant. (a) On February 10, 2011, the Board of Directors (the “Board”) of American Sierra Gold Corp. (the “Company”) dismissed Etania Audit Group, P.C. (“Etania”) as the Company’s independent registered public accounting firm. Etania’s audit report of the Company’s financial statements for the years ended July 31, 2009 and July 31, 2010, included language expressing substantial doubt as to the Company’s ability to continue as a going concern. The audit report contained no other adverse opinion or disclaimer of opinion, and was not qualified or modified as to uncertainty, audit scope, or accounting principles.During the past two years, the financial statements contained no other adverse opinion or disclaimer of opinion, and were not qualified or modified as to uncertainty, audit scope, or accounting principles were made, as described in Item 304(a)(1)(ii) of Regulation S-K. As such, in connection with these audits of the fiscal years ended July 31, 2009 andJuly 31, 2010, there were no disagreements between the Company and Etania on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to Etania’s satisfaction, would have caused them to make reference to the subject matter of the disagreement in connection in their reports on the financial statements of the Company for such years. None of the reportable events described in Item 304(a)(1)(iv) of Regulation S-K, as relied upon during the period of their audit reports, occurred during the years ending July 31, 2009 andJuly 31, 2010.During the two most recent fiscal years and any subsequent period preceding dismissal, there were no disagreements with Etania, as described in Item 304(a)(1)(ii) of Regulation S-K. The Company has provided Etania with a copy of the foregoing disclosure, and requested that Etania furnish the Company with a letter addressed to the Securities and Exchange Commission stating whether or not it agrees with such disclosure. As of the date of this filing, Etania has not responded to the letter, nor have they been reachable by email or telephone. (b) On January 21, 2011, the Board engaged the accounting firm of Thomas J. Harris, CPA(“Harris”) and appointed it as the Company’s new independent registered public accounting firm. During the most recent fiscal years ending July 31, 2009 andJuly 31, 2010, prior to the engagement of Harris, the Company did not consult with Harris with regard to (i) the application of accounting principles to a specific completed or contemplated transaction, or the type of audit opinion that might be rendered on the Company's financial statements; and further, Harris has not provided written or oral advice to the Company that was an important factor considered by the Company in reaching a decision as to any accounting, auditing or financial reporting issue; or (ii) any matter that was either the subject of a disagreement or a reportable event (as described in Item 304(a)(1)(iv) of Regulation S-K). The decision to change principal auditors and the engagement of the new principal auditor was recommended and approved by the Board. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: May 2, 2011 AMERICA SIERRA GOLD CORP. /s/ James Vandeberg By: James Vandeberg Sole Officer
